The original opinion reversing this case was filed September 24, 1935, and is reported in 262 N.W. on page 529. It was prepared by Justice Donegan and concurred in by all members of the court. Later a petition for a rehearing was filed and a rehearing granted and the matter was again resubmitted to the full bench at the December, 1936, period.
The court has again carefully considered the record, the original arguments and the additional arguments on rehearing, and we are constrained to hold that the former opinion of this court as reported in the foregoing opinion [262 N.W. 529], correctly disposes of the matters presented on the appeal.
It is therefore ordered that the original opinion reversing the case, referred to above, be refiled and reinstated as the final judgment and opinion of this court. — Reversed.